Title: To George Washington from Richard Fitzhugh, 6 July 1793
From: Fitzhugh, Richard
To: Washington, George



Sir
Ravensworth [Va.] July 6th 1793

Agreable to your request, I applied to Mr Gwinn respecting his undertaking the stewardship at Mount Vernon and have at his particular desire, to inform you that while he continues to act in that Capacity, he cannot with propriety decline the business of his present Employer: however that it would give him pleasure to render you any temporary service in riding down frequently & attending to your Business until you may be able to suit yourself in a Manager.

I am really sorry for the loss you have sustained in the death of so skilful & valuable a Farmer as the late Mr Whiting tho’ I wish you may soon furnish yourself with a successor equal to him. I have the Honor to be with the greatest respect Your Mo. Obdt Hble Servt

Richd Fitzhugh

